Citation Nr: 1717303	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-16 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a skin disability, to include porokeratosis, but not including eczema of the bilateral hands and feet and contact dermatitis.

3.  Entitlement to an increased rating for eczema, bilateral hands and feet, greater than 30 percent prior to February 11, 2017, and for a compensable rating from February 11, 2017.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, as well as August 2010 and February 2011 rating decisions of the Atlanta RO in Decatur, Georgia.  The Atlanta RO currently has jurisdiction of the appeal.  

In addition to the issues listed above, in April 2016, the RO also certified to the Board the issue of entitlement to service connection for a cervical spine disability; however, entitlement to service connection for a cervical spine disability was granted in a May 2013 rating decision.  This represented a complete grant as to that service connection issue and, as such, the issue is not currently in appellate status.  

Perhaps due to that confusion, a January 2016 statement from the Veteran's representative mistakenly indicated that the issue of entitlement to an increased rating for the cervical spine disability was among the issues before the Board.  The Board notes that in a subsequent February 2016 rating decision the RO denied entitlement to an increased rating for the cervical spine disability, but the Veteran did not file a timely notice of disagreement with that determination.  In addition, in a March 2017 rating decision the RO reduced the disability rating for the cervical spine disability from 20 percent to 10 percent, effective February 11, 2017.  As such, the issue of entitlement to an increased rating for a cervical spine disability is not before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for sleep apnea and for an increased rating for eczema are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Porokeratosis of the bilateral hands and feet is attributable to service.


CONCLUSION OF LAW

Porokeratosis of the bilateral hands and feet was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served as a U.S. Army petroleum and logistic supply specialist and retired at the rank of sergeant first class.  The Veteran contends that he has a skin disability, specifically porokeratosis, due to his active service.  The Board notes that the Veteran is in receipt of service connection for multiple other skin disabilities, to include eczema of the bilateral hands and feet and contact dermatitis. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  There is a one year presumption for chloracne or other acneform disease consistent with chloracne.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The Veteran's service treatment records include multiple treatments for skin disabilities involving the hands and feet, including multiple findings that the skin problems are of unknown etiology.  For example, in July and October 1991 there was a finding of palmar and plantar macules, papules, and pustules with a diagnosis of pustulosis.  The Veteran was restricted from work with petroleum products.  In February 1997 there was a finding of "Vessicular inflammatory process of unknown etiology on hands and feet."  

The Veteran has reported ongoing problems with the skin on his hands and feet since service, which is supported by the medical records.  For example, a June 1998 treatment record noted a 10 year history of skin problems with multiple different diagnoses made and treatments undertaken without improvement.  A July 2003 VA treatment record documented cracking, blistering, and occasional bleeding over the thick palms and soles of the feet that had been unresponsive over several years of treatment with oral antifungals and steroids.  Onset of problems had been in the 1970s.  The treatment provider diagnosed keratosis of the palms and feet (chronic).  In October 2003, the Veteran described blisters and pustules on his feet that had been ongoing since service.  A May 2010 statement from the Veteran's wife also noted ongoing skin problems for over 20 years, including knots (porokeratosis) on the feet and hands.  Multiple VA treatment records during the appellate time period included diagnoses of porokeratosis, including an August 2015 letter from a treatment provider that noted ongoing porokeratosis of the bilateral feet and lesions of the same type on the hands.

In April 2015, the Veteran was afforded a VA examination for his porokeratosis claim.  The examiner concluded that it was less likely than not that the porokeratosis was caused by the Veteran's service-connected eczema.  The rationale was that there was "no evidence of a cause-effect relationship, as the etiology of the [porokeratosis] includes tight or poorly fitting shoes, hammertoe deformity, long lesser metatarsals, hypertrophic plantar metatarsal head condyles, malunion of metatarsal fracture, accessory sesamoids, and first-ray hypermobility."  The examiner did not provide an opinion or discussion regarding in-service onset of the disability.  A May 2015 addendum opinion indicated that the service-connected eczema had not aggravated the porokeratosis, but also failed to consider whether the porokeratosis was directly related to service.

The Board notes that the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of skin lesions, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, in light of the physically observable nature of such disabilities as flat feet and skin lesions or rashes the Veteran, as a layperson, may be competent to identify a skin abnormality.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (flat feet)); McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board recognizes that the Veteran was not formally diagnosed with porokeratosis until several years after separation from service.  However, service treatment records show observations of a variety of skin lesions of the hands and feet.  The nature of the lesions is observable by a lay person, and the Veteran's spouse credibly reported observing knots in the Veteran's hands during his time on active duty.  In addition, the Board has considered the above VA medical opinions; however, these opinions address only whether the porokeratosis was caused or aggravated by the service-connected eczema.  Given the in-service skin problems where the etiology could not be immediately determined, the ongoing problems from service, lay observations, and the eventual diagnosis of porokeratosis based on the ongoing symptomatology the Board affords the Veteran the benefit of the doubt that his porokeratosis was incurred in service, and the Board concludes that this determination is a complete grant of benefits as to the skin symptomatology associated with his current claim.    


ORDER

Entitlement to service connection for porokeratosis of the bilateral hands and feet is granted.

REMAND

Service Connection for Sleep Apnea

The Veteran underwent a VA sleep study in February 2009.  The Veteran reported symptoms of snoring and excessive daytime sleepiness.  The attending physician diagnosed obstructive sleep apnea.   

In an April 2011 notice of disagreement, the Veteran reported that he had a "sleeping disorder" since his return from service in Southwest Asia.  In correspondence accompanying his May 2013 substantive appeal, VA Form 9, the Veteran claimed that his sleep apnea was secondary to his service-connected eczema.  Specifically, the Veteran believed that the sleep apnea was caused or aggravated "due to excessive skin peeling, itching, blistering, dryness, bandage changing and applying different medication and creams nightly."  The foregoing raises the question of whether the diagnosed sleep apnea disability was caused or aggravated by one or more of the Veteran's service-connected skin disabilities.

The Veteran has not been afforded a VA examination for his sleep apnea claim.  In light of the foregoing evidence, the Board concludes that a VA examination is required.

Increased Rating for Eczema

In an April 2013 Statement of the Case (SOC), the RO denied an increased rating for the Veteran's service-connected eczema.  In May 2013, the Veteran submitted a timely substantive appeal, VA Form 9, and in April 2016 the RO certified the issue to the Board.  

In a March 2017 rating decision, however, the RO reduced the Veteran's service-connected eczema disability from 30 percent to noncompensable, effective February 11, 2017.  The Board notes that despite the fact that the RO reduced the disability rating of the eczema of the bilateral hands and feet during the appeal period, the issue at hand is not the propriety of the reduction, but rather an increased rating claim.  Therefore, even if the procedures for rating reductions under 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 were not followed in full, there is no harm as the overall rating and compensation did not change due to the reduction.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).

That said, the March 2017 rating decision failed to note that the issue of entitlement to eczema was in appellate status and a contemporaneous Supplemental Statement of the Case (SSOC) adjudicating the ongoing increased rating claim for the eczema is not of record.  The Board finds that the failure to issue an SSOC to provide consideration of the ongoing increased rating claim for eczema constituted a failure to comply with procedural due process.  See 38 C.F.R. §§ 19.31, 19.37 (2016).  In addition, the skin disability rating will necessarily be affected by the above grant of entitlement to service connection for porokeratosis.  As such, a remand for the issuance of an SSOC is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA treatment records from February 2017 to the present.

2.  Schedule the Veteran for appropriate VA examination for his sleep apnea claim.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, conducting an interview of the Veteran, and undertaking any studies deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that the Veteran's diagnosed sleep apnea disability: (a) was incurred in or is otherwise related to his active service including service in Southwest Asia OR (b) was caused OR (c) aggravated by a service-connected disability or disabilities, specifically to include eczema and PTSD. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  "Aggravation" means that the disability has permanently worsened beyond its natural progression by the Veteran's service-connected disability.

3.  After undertaking any additional development deemed necessary and following consideration of all evidence received since the last consideration of the claims, readjudicate the Veteran's claims.  If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


